Title: From Alexander Hamilton to Henry Knox, 17 December 1794
From: Hamilton, Alexander
To: Knox, Henry


Treasury departmentDecr 17. 1794
Sir,
In reply to your letter of this date I have the honor to inform you, that no general Instructions have gone from this department to the Collectors relative to the purchase of the Lands on which Fortifications might be erected, from an expectation, that the information necessary for the Government of the Treasury would come in course through the Channel designated in your letter to me of the 24th of July last.
The enclosed memorandum exhibits a view of all the cases in which Cessions and Purchases have been made or measures taken to effect the Object thereof. The Treaty for the purchase of the Land on which the fortifications are erecting at Baltimore is suspended for the present on account of a very material difference in Opinion with respect to the value of it.
I am Sir, respectfully,   Your most obedient Servant,
A Hamilton.
